Citation Nr: 1524904	
Decision Date: 06/10/15    Archive Date: 06/19/15

DOCKET NO.  12-16 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to apportionment of the Veteran's non-service connected pension for the support of two dependent children in the appellant's custody. 


WITNESSES AT HEARINGS ON APPEAL

The appellant, two dependent children, and other family members including two sisters, and a brother-in-law of the appellant. 


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1979 to March 1988 and from July 1991 to July 1992.  The Veteran is in receipt of a non-service connected pension.  The appellant is the Veteran's ex-wife.  

The appellant applied for an apportionment of the Veteran's pension for the support of two of the Veteran's biological children, ages 9 and 12.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) located in Detroit, Michigan.  In this decision, the RO denied apportionment of the Veteran's pension.  The RO found that the Veteran made regular child support payments to the appellant for the benefit of his dependent children, and would face financial hardship if an apportionment occurred.   See Veteran's January 2011 Submission.  

The appellant filed a notice of disagreement in March 2011 and elected that a Decision Review Officer (DRO) review the claim.  The DRO decision, as reflected in the April 2012 Statement of the Case (SOC), determined that VA should not order an apportionment of the Veteran's pension.  The DRO found that the appellant has disposable income after satisfying her monthly obligations and that the issue at hand is really about enforcing a state child support order, which is not within VA's purview. 

In June 2012, the appellant appealed the DRO decision to the Board encompassed in a VA Form 9.  In her appeal, the appellant requested a videoconference hearing before a Veterans Law Judge.  Upon review of the claim in November 2014, a Veterans Law Judge remanded the claim to the RO to ensure that notice of the appellant's requested hearing was sent to both parties and to give both parties the opportunity to appear for separate hearings, as is required in contested claims.  38 C.F.R. § 20.704.

In accordance with the Board's remand directives, the RO scheduled separate videoconference hearings for the Veteran and the appellant to be held in February 2015.  The Veteran did not appear at his hearing and has not otherwise submitted further comment regarding the appellant's appeal.  

The appellant appeared at her hearing.  A transcript of the appellant's hearing is of record.  The Board finds the RO substantially complied with the Board's remand directives regarding the scheduling of hearings.  Stegall v. West, 11 Vet. App. 268 (1998).  The appeal is now ready for adjudication. 


FINDINGS OF FACT

1.  The appellant is the mother of two biological children of the Veteran who are legally recognized as the Veteran's children.  

2.  Throughout the appeal period, the children have been in the sole custody of the appellant. 

3.  The Veteran claims these children on his non-service connected pension award and as a result, receives additional monies.

4.  The State of Michigan mandates that the Veteran pay the appellant, on behalf of his children, $315 per month in child support, medical support, and childcare, and an additional $50 towards back child support.

5.  The Veteran is nearly three years in arrears owing back owed child support totalling $12,435.35 as of January 28, 2015.  

CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's non-service connected pension have been met. 38 U.S.C.A. § 5307 (West 2014); 38 C.F.R. §§ 3.450, 3.451, 3.452, 3.458 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Procedural Requirements

A claim for an apportionment of a Veteran's benefits is a contested claim.  A simultaneously contested claim is also present.  A "simultaneously contested claim" refers to the situation in which the allowance of one claim results in the disallowance of another claim involving the same benefit, or the allowance of one claim results in the payment of a lesser benefit to another claimant. 38 C.F.R. 
§ 20.3(p).  As both a contested claim and simultaneously contested claim, this appeal is subject to special procedural regulations.  38 U.S.C.A. § 7102(b)(2), 7105A; 38 C.F.R. §§ 19.100, 19.101, and 19.102.  The Veterans Claims Assistance Act of 2000 (VCAA) does not apply to decisions regarding how benefits are paid, as is the case with apportionment claims.  Sims v. Nichols, 19 Vet. App. 453, 456 (2006).  

Under the applicable regulations, all interested parties will be specifically notified of the action taken by the agency of original jurisdiction (AOJ) in a simultaneously contested claim and of the right and time limit for initiating an appeal, as well as hearing and representation rights. 38 C.F.R. § 19.100.  Upon the filing of a notice of disagreement in a simultaneously contested claim, all interested parties will be furnished with a copy of the statement of the case. 38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal will be furnished to the other contesting parties to the extent that it contains information that could directly affect the payment or potential payment of the benefit that is the subject of the contested claim.  38 C.F.R. § 19.102.  

Here, the applicable contested claims procedures were followed.  The AOJ provided the appellant and Veteran with notice of their procedural and appellate rights in the March 2011 administration decision.  After the appellant filed a notice of disagreement, the AOJ issued an April 2012 Statement of the Case (SOC) to both the Veteran and the appellant.  Furthermore, after the appellant perfected an appeal to the Board and requested hearing, both the Veteran and the appellant were given opportunities to appear for separate hearings and submit additional information in furtherance of their respective positions.   

In February 2015, the Board provided the appellant with a videoconference hearing before the undersigned Veterans Law Judge.  A Veterans Law Judge who conducts a hearing must fulfill two duties: (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2): Bryant v. Shinseki, 23 Vet. App. 488.  Here, the undersigned fully explained the issue on appeal.  The undersigned asked the appellant questions regarding the reason for the requested apportionment.  In addition, the undersigned sought to identify pertinent evidence not currently associated with the claims file, to include updated financial information from the appellant.  The appellant submitted additional evidence during the hearing, and waived RO consideration.  The appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error.



II.  Apportionment

Apportionment is a mechanism by which a portion of a Veteran's benefits, either pension or compensation, may be paid directly to his or her dependents.  VA regulations provide for two types of apportionments, "general" and "special."  

A "general" apportionment allows for all or any part of the compensation payable to a veteran to be apportioned if the veteran is not residing with his or her children, and the veteran is not reasonably discharging his responsibility for the children's support. 38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment.  38 C.F.R. § 3.450; Hall v. Brown, 5 Vet. App. 294 (1993). 

A "special" apportionment allows for compensation to be specially apportioned between the Veteran and his or her dependents on a case-by-case basis as long as it does not cause undue hardship to the other person's interest.  

In determining the basis for special apportionment, consideration is to be given to such factors as: (1) the amount of VA benefits payable, (2) other income and resources of the Veteran and those dependents in whose behalf the apportionment is claimed, and (3) the special needs of the Veteran, his dependents, and the apportionment claimants.  The amount apportioned should generally be consistent with the total number of dependents involved.  Ordinarily, apportionment of more than 50 percent of the Veteran's benefits would constitute undue hardship on him or her, while apportionment of less than 20 percent of his or her benefits would not provide a reasonable amount for any apportioned.  38 C.F.R. § 3.451. 

A "child" is defined as an unmarried person who is under the age of 18 years; or, who, before reaching the age of 18 years, became permanently incapable of self-support; or, who after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution. 38 C.F.R. § 3.57. 

The Board must assess the credibility and weight of all of the evidence to determine its probative value, account for which evidence it finds to be persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the appellant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record.  Every item of evidence does not have the same probative value.

The "benefit-of-the-doubt" rule does not apply in simultaneously contested claims since benefit of the doubt cannot be given to both an appellant and a veteran.  See Elias v. Brown, 10 Vet. App. 259, 263  (1997).


A.  Factual Background

The appellant and the Veteran were married in September 2001, but have since divorced.  From their union, they had two children.  Paternity is not contested. The children are in the custody of the appellant. 

In a November 2007 rating decision, the Detroit, Michigan RO granted the Veteran a non-service connected pension effective May 23, 2007.  As of November 2010, the Veteran received $1,796 per month.  See November 2010 Treasury Response Printout of Entitlement/Non-Entitlement Claims.  Pursuant to the applicable VA Pension Rate Chart, the Veteran's annual pension amount totalled $21,552.  The annual pension consists of $15,493 for the Veteran plus one dependent, and three allotments of $2,020 each for each additional dependent, resulting in a monthly benefit of $1,796.  See Veterans Pension Rate Table - Effective December 1, 2009, http://www.benefits.va.gov/PENSION/rates_veteran_pen09.asp (last visited Apr. 22, 2015).   

In sum, the Veteran receives compensation for the two children in the appellant's custody and two children from other unions.  The Veteran also receives annual increases based on changes in cost of living.  See Veterans Pension Rate Table - Effective 12/1/14, http://www.benefits.va.gov/ PENSION/current _rates_veteran_ pen.asp (last visited Apr. 22, 2015).  Effective December 2011, the Veteran received allotments of $2,093 each for each additional dependent; effective December 2012, $2,129; effective December 2013, $2,161, and effective December 2014, $2,198. 


B.  Analysis

The appellant contends that she is entitled to an apportionment of the Veteran's non-service connected pension on behalf of their dependent children because the Veteran is not financially supporting his children despite a state court mandate to pay child support.  

The Veteran contends that he is paying child support.  In a January 2011 submission, the Veteran asserted that he paid required child support and is only a few months behind.  He also reported that his finances are "very tight."  

In its review of the evidence of record, the Board finds an apportionment is appropriate under the general apportionment criteria.  The Veteran does not reside with his children and is not reasonably discharging his responsibility for the children's support.  

The Veteran does not reside with the two children at issue in this appeal.  The Veteran lives in Detroit, Michigan.  The children reside with the appellant in Lansing, Michigan.  The distance between their homes is approximately 90 miles.  See Google Maps, https://maps.google.com/ (last visited Apr. 22, 2015).  Furthermore, the appellant has sole custody of the children.  Documents from the State of Michigan 56th Judicial Circuit, Eaton County indicate that the children reside with the appellant 365 nights and with the Veteran zero nights.  See March 2011 Final Uniform Child Support Order.   Accordingly, the first prong is met. 

Furthermore, the Veteran is not reasonably discharging his responsibility for the children's support, thus meeting the second prong.  Despite statements from the Veteran that he pays the mandated child support and is only a few months behind, the official records from the State of Michigan tell a different story.   Pursuant to a March 2011 final child support order, the Veteran was mandated to pay the appellant $315 per month in child support for the two children.  However, the Veteran is in significant arrears owing "$12,435.35 in back owed child support, medical support, and childcare," equivalent to over three years of child support payments.  See Official Letter from the State of Michigan 56th Judicial Circuit, Eaton County.  The Veteran has only made four monthly payments in 2014 and no payments in 2015.  Despite the Veteran's statements, the objective evidence supports a finding that the Veteran is not substantially contributing to the financial well-being of his two children as mandated by the State of Michigan. 

With the criteria for a general apportionment met, it is not necessary for the appellant to establish the existence of hardship in order to obtain an apportionment.  38 C.F.R. § 3.450; Hall v. Brown, 5 Vet. App. 294 (1993).



C.  Appropriate Apportionment Amount

The Board finds that an apportionment equal to two dependent monthly allotments, which are added to the Veteran's pension on an annual basis (and distributed monthly) is warranted.  The underlying claim was received in 2010.  In 2010 and through November 2011, the Veteran received $4,040 annually (or $336.66 monthly) for his two dependent children in the appellant's custody.  Effective December 2011, the Veteran received $4,186 annually (or $348.83 monthly) for his two dependent children in the appellant's custody.  Effective December 2012, the Veteran received $4,258 annually (or $354.83 monthly) for his two dependent children in the appellant's custody.  Effective December 2013, the Veteran received $4,322 annually (or $360.17 monthly) for his two dependent children in the appellant's custody.  And, finally, effective December 2014 to the present, the Veteran receives $4,396 annually (or $366.33 monthly) for his two dependent children in the appellant's custody.  

The purpose of the dependent allotment is to allow for additional resources towards the care of a veteran's children.  The Veteran is not using the additional money awarded to him for such a purpose.  The Veteran has made essentially no effort to provide even basic support to the children despite being mandated to do so by a state court.  The Veteran has made very few payments in three years; this is not seen by the Board as the Veteran "reasonably discharging his responsibility for the children's support."  38 C.F.R. § 3.450(a)(1)(ii). 






	(CONTINUED ON NEXT PAGE)

ORDER

Subject to the rules and regulations governing the payment of VA monetary benefits, apportionment of the Veteran's non-service connected pension for the support of two dependent children in the appellant's custody is granted in the amounts of $336.66 per month through November 2011, $348.83 per month for the period December 2011 through November 2012; $354.83 per month for the period December 2012 through November 2013; $360.17 per month for the period December 2013 through November 2014; and $366.33 per month for the period from December 2014 to the present. 


____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


